Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FOR IMMEDIATE RELEASE CURTISS-WRIGHT REPORTS 2 MONTH FINANCIAL RESULTS; UPDATES GUIDANCE - - - Sales up 10%; Operating Income up 8%; Net Earnings up 9%; Backlog at $1.7 Billion ROSELAND, NJ  October 29, 2008  Curtiss-Wright Corporation (NYSE: CW) today reports financial results for the third quarter and nine months ended September 30, 2008. The highlights are as follows: Third Quarter 2008 Operating Highlights Net sales for the third quarter of 2008 increased 10% to $435.7 million from $396.3 million in the third quarter of 2007. Operating income in the third quarter of 2008 increased 8% to $48.2 million from $44.5 million in the third quarter of 2007. Net earnings for the third quarter of 2008 increased 9% to $27.5 million, or $0.60 per diluted share, from $25.2 million, or $0.56 per diluted share, in the third quarter of 2007. New orders received in the third quarter of 2008 were $442.0 million, down 35% compared to the third quarter of 2007. The third quarter of 2007 included a significant contract for the AP1000 reactor coolant pumps for China. Nine Months 2008 Operating Highlights Net sales for the first nine months of 2008 increased 21% to $1,322.5 million from $1,094.5 million in the first nine months of 2007. Operating income for the first nine months of 2008 increased 17% to $138.6 million from $118.0 million in the first nine months of 2007. Net earnings for the first nine months of 2008 increased 16% to $76.4 million, or $1.68 per diluted share, from $66.1 million, or $1.47 per diluted share, for the first nine months of 2007. New orders received in the first nine months of 2008 were $1,769.2 million, up 23% compared to the first nine months of 2007. At September 30, 2008, our backlog was $1,732.4 million, up 33% from $1,303.8 million at December 31, 2007. Curtiss-Wright Corporation, Page 2 We are pleased to report increased sales and operating income growth for the third quarter of 2008, commented Martin R. Benante, Chairman and CEO of Curtiss-Wright Corporation. This growth was particularly impressive when you consider several external factors that negatively impacted our third quarter results, including the Boeing strike, delays on the Eclipse and Boeing 787 programs, and foreign exchange losses associated with our acquisition of VMetro. Despite these and other challenges, we were able to deliver solid financial performance in the quarter, driven by organic growth in sales, operating income, and operating margin. From a market perspective, defense sales increased 14%, led by strong growth in ground and aerospace. Our commercial markets also grew 8%, led by strong sales growth in the power generation and general industrial markets. Our $1.7 billion of backlog is a clear indication of the continuing success of our products and programs and provides continuing momentum for the fourth quarter and heading into 2009. We continue to make significant progress with our facility expansion and contract to build reactor coolant pumps for the AP1000 reactor design. This effort solidifies our leadership in this advanced nuclear plant design and we remain optimistic about new nuclear power plant construction domestically and internationally. Sales Sales growth of 10% in the third quarter of 2008 was generated by solid organic growth across all segments and incremental sales of $10.6 million. The base businesses generated an organic sales growth of 7%, with our Flow Control, Motion Control, and Metal Treatment segments generating an increase of 8%, 8%, and 4%, respectively, as compared to the prior year period. In our base businesses, higher sales from our Flow Control segment to the power generation and general industrial markets, higher sales from our Motion Control segment to the ground and aerospace defense markets, and higher sales from our Metal Treatment segment to the aerospace and general industrial markets all contributed to the third quarter organic sales growth. In addition, foreign currency translation negatively impacted sales in the third quarter of 2008 by $0.3 million as compared to the prior year period. Operating Income Operating income in the third quarter of 2008 increased 8% over the comparable prior year period. Organic operating income growth was 11% for the third quarter of 2008 as compared to the prior year period. The organic operating income growth in the third quarter was led by our Flow Control segment, which experienced strong organic growth of 30% over the prior year period mainly due to increased volumes and improvements in profitability on long-term contracts. Organic operating income for our Motion Control and Metal Treatment segments increased 10% and 6%, respectively, mainly due to higher volumes. Our third quarter 2007 acquisitions had negative operating income of $0.9 million in the third quarter of 2008, primarily as a result of a negative inventory adjustment. Foreign currency translation favorably impacted operating income by $0.5 million in the third quarter of 2008 and operating margin by 10 basis points as compared to the prior year period, primarily in our Motion Control segment. Segment operating margin improved 50 basis points in the third quarter of 2008 as compared to the prior year period. Higher operating margins were realized in all three of our segments, led by our Flow Control segment. Intangible asset amortization increased $1.5 million in the third quarter 2008 as compared to the prior year, mainly as a result of our 2007 acquisitions, which Curtiss-Wright Corporation, Page 3 were primarily in the Flow Control segment. In the third quarter of 2008, our base businesses generated operating margin of 11.7%. Non-segment operating expense increased over the prior year period primarily due to higher unallocated medical costs, higher pension expense and higher foreign exchange losses due primarily to a forward exchange transaction associated with the acquisition of VMetro. During the third quarter of 2008, the Company entered into a forward currency transaction to provide downside protection of the cash purchase price for the VMetro acquisition. As a result of this transaction and the significant strengthening of the US dollar that subsequently occurred, the Company realized a net cash savings and reduction in the purchase price of approximately $4 million and $7 million, respectively, from the offer date and recorded a pretax charge of $1.8 million in the third quarter of 2008, and a pre-tax charge of $1.4 million, which will be recorded in the fourth quarter of 2008. Net Earnings Net earnings for the third quarter of 2008 increased 9% from the comparable prior year period. The improvement was achieved by solid operating income growth and lower interest expense, partially offset by a higher effective tax rate in the current quarter as compared to the prior year quarter. The lower interest expense for the third quarter of 2008 as compared to the prior year quarter was mainly due to lower average interest rates, partially offset by slightly higher average outstanding debt levels resulting from our acquisitions. Our effective tax rate for the third quarter of 2008 was 34.4% as compared to 32.0% in the comparable prior year period. The effective tax rate for the third quarter of 2007 included a larger final return to provision adjustment and enhanced manufacturing deductions as compared to the current year quarter. Cash Flow Our free cash flow, defined as cash flow from operations less capital expenditures, was negative $8.3 million for the third quarter of 2008 versus a negative $18.4 million in the prior year period. Net cash provided by operating activities in the third quarter was $15.6 million, an increase of $22.5 million as compared to the prior year period, due primarily to improvements in working capital and timing of progress payments. Capital expenditures were $23.9 million in the third quarter of 2008 versus $11.5 million in the comparable prior year period. The majority of this increase is due to the facility expansion at Cheswick, PA for our AP1000 nuclear power program. Segment Performance Flow Control  Sales for the third quarter of 2008 were $216.2 million, up 13% over the comparable prior year period due to solid organic growth and the incremental contribution from our third quarter 2007 acquisition amounting to $9.8 million. Organic sales growth was 8% in the third quarter of 2008 over the comparable prior year period. This organic sales growth was led by higher sales to the power generation market, driven by revenues for our AP1000 reactor coolant pumps. In addition, the general industrial market growth was due to increased sales of mission critical motor-controls and protection product solutions. These increases were partially offset by a decline in our oil and gas market due to the recent hurricanes and general economic conditions. Sales of this segment were negatively affected by foreign currency translation of $0.4 million in the third quarter of 2008 as compared to the prior year period. Curtiss-Wright Corporation, Page 4 Operating income for this segment increased 24% in the third quarter of 2008 over the comparable prior year period, driven by strong organic growth of 30%. Organic operating margin improved 200 basis points over the comparable prior year period, while overall operating margin improved 90 basis points. The increase in both organic operating income and margin was largely due to higher sales volumes as noted above, improved profitability on several long-term contracts, and reduced research and development costs primarily related to the 2007 AP1000 design study, which did not recur in 2008. Operating income of this segment was unfavorably affected by foreign currency translation of $0.1 million in the third quarter of 2008 as compared to the prior year period. Motion Control  Sales for the third quarter of 2008 were $153.9 million, an increase of 8% over the comparable period last year and an increase of 11% excluding the impact of the divestiture of our commercial aerospace overhaul and repair business earlier this year. The overall improvement was due primarily to solid organic sales growth of 8% and incremental sales of $0.9 million. The organic sales growth was driven by higher sales of embedded computing products for tanks and light armored vehicles across the major platforms we serve, including the Bradley Fighting Vehicle and Future Combat Systems. In addition, we had higher sales to the aerospace defense market across several platforms including the F-22, F-16, and V-22. These sales increases were partially offset by a decline in our commercial aerospace market as a result of the Boeing strike and a significant delay on the Boeing 787 and Eclipse programs.
